Citation Nr: 0633151	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  04-31 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, to include acne vulgaris and a fungus 
infection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The veteran was afforded a hearing before the undersigned 
Veterans Laws Judge on August 8, 2006.  A transcript of that 
hearing is of record. 


FINDINGS OF FACT

1.  Peripheral neuropathy was not shown in service or within 
one year following the veteran's discharge; it was first 
shown over 30 years following his discharge.

2.  The veteran is not diagnosed as having PTSD.

3.  In January 1971 the RO denied the veteran's claim of 
service connection for a skin condition to include a fungal 
infection and acne vulgaris, and no appeal was initiated from 
that decision.

4.  The evidence received since the January 1971 rating 
decision is not new and relevant to the claim of service 
connection for a skin disorder and does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  Service connection for peripheral neuropathy is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2006).

2.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).

3.  The January 1971 decision is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2006).

4.  New and material evidence has been not received since the 
January 1971 decision, and the claim of service connection 
for a skin disorder to include a fungal infection and acne 
vulgaris is not reopened. 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in an 
October 2002 letter.   

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claims considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.
In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claim to reopen his previously 
denied and finalized claim for service connection of a skin 
disorder.  In particular, in a letter dated in October 2002, 
the RO informed the veteran that he had been previously been 
denied service connection for this disorder by a rating 
decision dated in January 1971 because the evidence of record 
failed to show that the disorder resulted from service.  The 
letter clearly conveyed to the veteran that in order to 
reopen the claim, he must submit evidence showing that this 
disorder resulted from service.  The letter also described 
what evidence would qualify as new and material.  
Accordingly, the RO properly informed the veteran of the 
reasons for the January 1971 denial and of what evidence 
would be necessary to establish his application to reopen.  
Furthermore, a separate letter dated in October 2002 informed 
the veteran of the evidence necessary to substantiate a claim 
of service connection.  
 
The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the October 
2002 letter when it generally advised the veteran to send the 
RO any evidence in his possession that would substantiate his 
claim.  

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all private 
records identified by the veteran.  The veteran has not 
indicated the presence of any other outstanding relevant 
records and has not requested VA's assistance in obtaining 
any other evidence.  

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim.  Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  There is no competent medical evidence of record 
that suggests that any of the veteran's claimed disorders 
were incurred in service and his application to reopen is 
denied hereinbelow.  Accordingly, an examination is not 
necessary to decide the claims on appeal.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

Factual Background and Analysis

Peripheral Neuropathy

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a)(3)(West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2006). 

The following diseases are deemed associated with herbicide 
exposure, under VA law:  chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  See 38 C.F.R. § 3.309(e).  The foregoing 
diseases shall be service connected if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied.  In order to establish 
service connection by presumption, based on herbicide 
exposure, the diseases listed above shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).

The regulation specifically requires acute or subacute 
peripheral neuropathy, which is defined as "transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset." 38 C.F.R. § 3.309(e), Note 2.  Also, 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service. 38 C.F.R. § 3.307(6)(ii).  Furthermore, the last day 
on which a veteran is presumed to have been exposed to an 
herbicide agent shall be the last date on which he served in 
Vietnam.  See 38 C.F.R. § 3.307(a)(6)(iii).

Even if the statutory presumptions are inapplicable, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the Veterans Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude 
a veteran from establishing service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994). 

The veteran is claiming service connection for peripheral 
neuropathy due to herbicide exposure while in Vietnam.  The 
record clearly indicates that the veteran served in Vietnam.  
Accordingly, it will be presumed that the veteran was exposed 
to herbicides.  The ultimate question with regard to this 
claim is whether the evidence competently indicates the 
presence of peripheral neuropathy within one year following 
the veteran's last day of service in Vietnam or otherwise 
establishes a relationship between the veteran's peripheral 
neuropathy and service.  The veteran's personnel records 
indicate that he last served in Vietnam on March 19, 1970.

At the aforementioned hearing the veteran reported having 
numbness in his legs and feet while in service, which he 
attributed to marching at the time.  The veteran did not see 
a doctor for the condition until 2002, but maintained that he 
had always had a tender numb feeling in his feet since his 
discharge from service.  The veteran reported that following 
service he worked as a mailman and was on his feet a lot.

A private medical record from the Countryside Foot and Ankle 
Center indicates that the veteran first sought medical 
treatment for a burning sensation to the plantar aspects of 
his feet in April 2002.  At that time a diagnosis of 
peripheral neuropathy, bilateral feet, was made.  

Presumptive service connection for the veteran's peripheral 
neuropathy is not established.  The earliest competent 
medical evidence indicating the presence of peripheral 
neuropathy is dated in April 2002, the date of the first 
diagnosis of this disorder.  

Service connection for peripheral neuropathy is not 
established on a direct basis.  The veteran's service medical 
records, including his separation examination, fail to reveal 
any complaints of numbness in his feet or a diagnosis of 
peripheral neuropathy.  Thus, there is no indication that the 
veteran's peripheral neuropathy has its genesis in service.  
Likewise, there is no competent evidence of record that 
indicates a relationship between the veteran's peripheral 
neuropathy and service.  The Board is cognizant of the 
veteran's testimony regarding continual numbness and 
tenderness of his feet following his discharge.  Certainly 
the veteran is competent to report such symptomatology.  The 
Board finds, however, that the absence of any corroborating 
evidence, particularly medical evidence, of treatment for 
such numbness and tenderness, is more probative than the 
veteran's unsupported contentions.  Accordingly, the 
preponderance of the evidence is against the claim, and it 
must be denied. 

PTSD

PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis under 
DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

Service connection for PTSD is not established because the 
veteran is not currently diagnosed as having PTSD.  At the 
aforementioned August 2006 Board hearing, the veteran 
testified that he was not diagnosed as having PTSD and had 
received no treatment for PTSD.  There is no diagnosis of 
PTSD appearing anywhere in the record.  In the absence of 
evidence of current disability, service connection for PTSD 
must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).

Skin Condition

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen was filed after August 29, 2001 (it was 
filed in September 2002); consequently, the current version 
of § 3.156 applies. 38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the January 1971 rating decision, the evidence 
of record included the veteran's service medical records and 
a VA examination dated in November 1970, which indicated that 
the veteran had acne vulgaris of the face and neck as well as 
several well healed scars in the inguinal region, which may 
have been due to a fungal infection.  

Since the January 1971 rating decision, the RO has received 
several pieces of evidence.  In particular, the RO has 
received private treatment records from Moshe Kedan, M.D. and 
J. Russell Lowery, D.P.M., VA outpatient records and the 
veteran's personal statement dated in November 2002, as well 
as the testimony offered by the veteran and his spouse at the 
August 2006 Board hearing.  

Presuming all evidence to be accurate, the Board finds the 
evidence submitted since the January 1971 rating decision is 
not new and material.  The veteran's personal statements as 
well as the testimony offered regarding in-service incurrence 
of a skin disorder to include a fungal infection and acne 
vulgaris are duplicative of the contentions at the time of 
the January 1971 decision, and are thus not new.  The private 
medical records submitted since the January 1971 rating 
decision are new in that they have not been previously 
considered by the RO, but are not material because they do 
not address the unestablished element of a nexus between 
service and the veteran's present skin disorder.  
Accordingly, new and material evidence has not been received, 
and the application to reopen the claim of service connection 
for a skin disorder to include a fungal infection and acne 
vulgaris must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for PTSD is denied.

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for a skin 
disorder to include a fungal infection and acne vulgaris, and 
the application to reopen is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


